

Exhibit 10.1


INVENTIV HEALTH, INC.


Notice of Grant of
Shares of Restricted Common Stock


Grantee:  [FIRST_NAME] [LAST_NAME]
Number of Shares:  [TOTAL_SHARES_GRANTED]
Grant Date:  [OPTION DATE]


The Grantee named above has been awarded [TOTAL_SHARES_GRANTED] restricted
shares (the “Restricted Stock”) of the common stock, par value $.001 per share,
of inVentiv Health, Inc. (the "Company").  The Restricted Stock is granted under
and will be governed by terms of the inVentiv Health, Inc. 2006 Long-Term
Incentive Plan (the “Plan”).  Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Plan.


1. Rights as Stockholder. Subject to the terms of the award, from and after the
Grant Date, the Grantee will have all of the rights of a stockholder with
respect to the Restricted Stock, including the right to vote shares of
Restricted Stock and, subject to Section 7.3 of the Plan, the right to
participate in all dividends and distributions with respect to the Company’s
Common Stock; provided, however, that if the award constitutes a performance
share or performance unit, the Grantee will not have the right to participate in
dividends and distributions with respect to the portion of the Restricted Stock
that is not vested; provided further, however, that any additional shares of
common stock or other securities that the Grantee may become entitled to receive
pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company will be subject to the same
restrictions as the shares of Restricted Stock included in the award.
 
 
2. Restrictions; Delivery.  (a)  Until the Restricted Stock granted hereunder
vests in accordance with Section 3 hereof, one or more stock certificates
representing the unvested portion of the Restricted Stock will be issued in the
Grantee's name, but will be held in custody by the Company or an escrow agent
(which may be a brokerage firm) appointed by the Company.  Alternatively, the
unvested portion of the Restricted Stock may be reflected in an electronic
account.  The Grantee will not be permitted to sell, transfer, assign, give,
place in trust or otherwise dispose of or pledge, grant a security interest in
or otherwise encumber unvested shares of Restricted Stock, other than by will or
the laws of descent and distribution, and any such attempted disposition or
encumbrance will be void and unenforceable against the Company, provided that
the Grantee may assign or transfer unvested shares of Restricted Stock with the
consent of the Committee to (a) the Grantee’s spouse, children or grandchildren
(including any adopted and step children or grandchildren), (b) to a trust or
partnership for the benefit of one or more of the Grantee or the persons
referred to in clause (a), or (c) for charitable donations; provided that the
recipient shall be bound by and subject to all of the terms and conditions of
the Plan and this Agreement and shall execute an agreement satisfactory to the
Company evidencing such obligations; and provided further that such Grantee
shall remain bound by the terms and conditions of the Plan.  Subject to
applicable law, the Grantee may sell, transfer, assign, give, place in trust, or
otherwise dispose of or pledge, grant a security interest in, or otherwise
encumber vested shares of Restricted Stock.


(b)  Subject to the provisions of this award, upon the vesting of any shares of
Restricted Stock, the Company will deliver to the Grantee a certificate or
certificates for the number of shares of Restricted Stock which have so
vested.  Alternatively, the Company may elect to deliver vested shares of
Restricted Stock electronically, and if it does so, Grantee must establish an
account with a brokerage firm selected by the Company as a condition to
receiving such shares.


3. Vesting of Restricted Stock.  The Restricted Stock will vest (and become
non-forfeitable) as follows:


·  
25% of the shares of Restricted Stock will vest on the first anniversary of the
Grant Date;



·  
25% of the shares of Restricted Stock will vest on the second anniversary of the
Grant Date;



·  
25% of the shares of Restricted Stock will vest on the third anniversary of the
Grant Date; and



·  
25% of the shares of Restricted Stock will vest on the fourth anniversary of the
Grant Date.



Vesting will occur only if the Grantee is employed by the Company on the vesting
date, and upon termination of the Grantee's employment with the Company for any
reason whatsoever, with or without cause, whether voluntarily or involuntarily,
all shares of Restricted Stock which have not vested as of the date of such
termination will be forfeited and returned to the Company, and all rights of the
Grantee or the Grantee’s heirs in and to such shares will terminate, unless the
Committee determines otherwise in its sole and absolute discretion.


4.  Tax Withholding.  It is a condition to the award of the Restricted Stock to
the Grantee that the Grantee make arrangements satisfactory to the Company to
satisfy all tax withholding amounts and other required deductions with respect
to the Restricted Stock.  The Grantee will be permitted to satisfy these
obligations by (i) making a cash payment to the Company, (ii) directing the
Company to sell vested shares of Restricted Stock having a value (based on the
closing price of the Common Stock on the applicable vesting date) sufficient to
generate net proceeds equal to or exceeding the amount of such obligations
(rounded up to the nearest whole share) or (iii) delivering to the Company other
shares of unrestricted Common Stock having a value (based on the closing price
of the Common Stock on the applicable vesting date) equal to the amount of such
obligations (rounded up to the nearest whole share).


5. Regulatory Compliance.  The issuance and delivery of any vested shares of
Restricted Stock may be postponed by the Company for such period as may be
required to comply with any applicable requirements under the federal securities
laws or under any other law or regulation applicable to the issuance or delivery
of such shares. The Company will not be obligated to deliver any vested shares
of Restricted Stock to the Grantee if the Company believes that such delivery
would constitute a violation of any applicable law or regulation.


6. Representations and Warranties.  The Grantee is prohibited from selling
vested shares of Restricted Stock other than pursuant to either (i) a
registration statement on an appropriate form under the Securities Act of 1933,
as amended (the “Securities Act”), which registration statement has become
effective and is current with regard to the shares being sold, or (ii) if a
registration statement covering the Restricted Stock is not effective at the
time of issuance, a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution, provided that the Company will not require opinions of
counsel for transfers of shares of Restricted Stock made pursuant to Rule 144 if
the Company is provided with any certificates or other evidence of compliance
with Rule 144 reasonably required by it in connection with such transfer
(including a copy of the relevant Form 144).


7. Legends. (a) Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AWARD NOTICE, DATED AS OF [OPTION DATE], WHICH PROVIDES, AMONG
OTHER THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER AND ENCUMBRANCE OF SUCH
SHARES. A COPY OF SUCH NOTICE IS ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY


(b) In addition to the legend set forth in paragraph (a) and above, until
registered under the Securities Act, each certificate representing shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT SUCH REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE
AS MAYBE SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER;


8. Miscellaneous.


(a) Construction. This award will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on the Grantee.


(b) Dilution. Nothing in this award will restrict or limit in any way the right
of the Board of Directors of the Company to issue or sell stock of the Company
(or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock and securities issued or sold in connection with
investments in the Company, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.


(c) Dispute Resolution.  Any controversy or claim arising out of or relating to
this award will be submitted to arbitration under the auspices of the American
Arbitration Association in accordance with its Commercial Dispute Resolution
Procedures and Rules and at its office in Wilmington, Delaware.  The award of
the arbitrator will be final and binding upon the parties, and judgment may be
entered with respect to such award in any court of competent jurisdiction. The
award or decision rendered by the arbitrator will be final, binding and
conclusive and judgment may be entered upon such award by any court of competent
jurisdiction.


(d)  Forfeiture of Restricted Stock. The Restricted Stock is subject to
forfeiture upon a determination by the Committee that the Executive has engaged
in any of the conduct described in the first sentence of Section 13.5 of the
Plan and that the Restricted Stock should be forfeited as a consequence.


INVENTIV HEALTH, INC.


 